Citation Nr: 1012034	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  09-09 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 




INTRODUCTION


The Veteran served on active duty from October 1953 to 
October 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service treatment records fail to show any 
documentation of hearing loss and reflect that the Veteran 
denied experiencing a hearing loss in service.

2.  The first evidence of hearing loss of record was 
approximately 20 years after the Veteran's discharge from 
service.

3.  The Veteran's service treatment records reflect that he 
denied experiencing any ringing of the ears while in service, 
and the first tinnitus diagnosis of record was more than 50 
years after the Veteran's discharge from service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110,  1131 (West 
2002 & Supp. 2009); 38 C.F.R. §§  3.303, 3.385 (2009).

2.  Criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§  1110, 1131 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

With regard the duty to notify, VA's notice requirements were 
fulfilled by a letter dated in January 2008, which was sent 
prior to the issuance of the rating decision on appeal and 
which advised the Veteran of the criteria for establishing 
service connection.  

Regarding VA's duty to assist, the Board finds that all 
relevant facts have been properly developed and that all 
available evidence necessary for equitable resolution of the 
issues on appeal has been obtained.  The Veteran's service, 
private,  and VA treatment records have been obtained.  
Moreover, the Veteran has not identified any relevant, 
available evidence that is not of record.  The Veteran was 
examined for VA purposes in connection with his claim, with a 
medical opinion provided, and he was offered the opportunity 
to testify at a hearing before the Board, but he declined.  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claim.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required.

II.  Service Connection

The Veteran contends that he has bilateral hearing loss and 
tinnitus as the result of noise exposure while piloting 
helicopters and airplanes during service.  Specifically, the 
Veteran reports that his hearing loss began after he piloted 
a lengthy helicopter flight (reported as approximately 9 
hours or 800-900 miles) in August 1955 and that he has 
suffered constant bilateral tinnitus since that time.  The 
Veteran further reports that his left ear hearing loss, which 
is more severe than his right ear hearing loss, is 
attributable to the fact that the helicopter's transmission 
was located in close proximity to his left ear. 

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with active service in the Armed Forces, 
or if preexisting such service, was aggravated therein.  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2008).

Regarding the Veteran's bilateral hearing loss claim, the 
Board notes that a hearing loss disability is defined by 
regulation.  For purposes of applying the laws administered 
by VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater;  when 
the auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2009).

The Veteran's service treatment records do not reference any 
reports of tinnitus or hearing loss during service, and in a 
May 1956 medical examination report, the Veteran denied 
having experienced any ringing of the ears or hearing 
impairment during the prior year.  Additionally, the 
Veteran's separation examination report dated in September 
1957 indicated that the pure tone thresholds in the 
frequencies between 250 and 8000 Hertz in decibels were well 
within normal parameters.  

In support of his claim, the Veteran has submitted an April 
1978 and August 1985 Federal Aviation Administration 
Statement of Demonstrated Ability, both of which reflect a 
finding of left ear hearing loss.  Additionally, private 
audiological treatment records from July 2003 reflect a 
diagnosis of bilateral hearing loss and the Veteran's report 
of the onset of his hearing loss as 30 to 40 years prior to 
the time of this treatment.  The Veteran also attributed the 
disparity between his left and right ear hearing loss to 
service and reported experiencing a viral infection that 
resulted in a decrease in his hearing acuity approximately 30 
years prior to the time of treatment.

A March 2008 VA audiological consultation record reflects 
that the Veteran reported having bilateral constant tinnitus, 
and after performing audiometric testing, the audiologist 
diagnosed the Veteran with profound left ear sensorineural 
hearing loss and mild to severe right ear sensorineural 
hearing loss.  The Veteran related the etiology of his 
current hearing loss to his noise exposure without hearing 
protection as a helicopter pilot during service and stated 
that the helicopter's transmission was located on his left 
side.  Thereafter, the audiologist noted that the Veteran's 
hearing loss was as likely as not related to service, based 
on the Veteran's report of military noise exposure and the 
configuration of the Veteran's hearing loss.

The Veteran underwent a VA audio examination in June 2008, 
during which the Veteran reported exposure without hearing 
protection as a helicopter pilot during service and that the 
helicopter's transmission was located on his left side, 
thereby exposing his left ear to continuous noise while 
flying.  The Veteran reported a post-service career of 
working in airplane sales and flying, all without excessive 
noise exposure, as well as occasional recreational noise 
exposure when using power tools with hearing protection.  The 
Veteran also reported that he had perforated his left eardrum 
in the 1960's.  However, the examiner noted that the Veteran 
reported no history of tinnitus.  The examination report 
reflects that the examiner transcribed and reviewed all of 
the Veteran's audiometric testing of record, including 
audiometric testing performed upon entrance and separation 
from service.  After conducting audiometric and speech 
discrimination testing, the examiner diagnosed the Veteran 
with bilateral hearing loss for VA purposes and opined that 
the Veteran's hearing loss was less likely than not related 
to service.  In support of this opinion, the examiner cited 
the Veteran's audiometric testing in service, which noted no 
evidence of hearing loss at separation.

Regarding the Veteran's bilateral hearing loss claim, the 
Board finds that the VA examiner's opinion is the most 
probative opinion of record, as it was accompanied by a 
sufficient rationale and based on a thorough review of the 
Veteran's claims file, including his service examination 
reports.  See Prejean v. West, 13 Vet. App. 444, 448-49 
(2000) (holding that among the factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion).  Moreover, the Board finds that the VA 
examiner's medical opinion is consistent with the evidence of 
record, which reflects that the Veteran did not report any 
hearing loss during service, specifically denied experiencing 
any hearing loss in a May 1956 medical health assessment, and 
was found to have normal hearing from 250 to 8000 Hertz at 
separation from service.   Moreover, the first evidence of 
hearing loss of record is reflected more than 20 years after 
the Veteran's discharge from service in an April 1978 FAA 
document, which notes that Veteran demonstrated defective 
left ear hearing.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (service 
connection may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).

Conversely, the Board notes that the VA audiologist's 
opinion, reflected in a March 2008 treatment record, was made 
based solely on the Veteran's reports of exposure to acoustic 
trauma in service and without the benefit of a review of the 
Veteran's claims file.  While the record reflects that the 
Veteran was presumably exposed to acoustic trauma while 
piloting helicopters in service, the Veteran's service 
treatment records reflect that his hearing, as reflected in 
audiometric testing, was normal, and that he denied 
experiencing any hearing loss while in service.  Thus, this 
opinion was not made after consideration of all the relevant 
evidence of record.  Accordingly, the Board concludes that 
this medical opinion is of little probative value.   

As the more probative medical opinion of record fails to link 
the Veteran's bilateral hearing loss to service, service 
connection for bilateral hearing loss is denied.

Regarding the Veteran's tinnitus claim, the Board notes that 
as there is no objective testing that establishes the 
presence of tinnitus, a diagnosis of tinnitus is necessarily 
predicated on the Veteran's reports of experiencing tinnitus.  
In this regard, the Veteran's reports of record regarding 
whether he experiences tinnitus are inconsistent: the Veteran 
denied experiencing any ringing of the ears in May 1956; a 
July 2003 private audiological treatment record fails to 
reflect that the Veteran reported experiencing tinnitus when 
he was reporting his hearing symptomatology; a March 2008 VA 
treatment record reflects that the Veteran reported having 
constant bilateral tinnitus; the June 2008 VA examination 
report notes no history of tinnitus; and in subsequent 
submitted statements the Veteran adamantly asserts that he 
has experienced tinnitus since he piloted a lengthy 
helicopter flight in August 1955.  

Nevertheless, acknowledging that the record reflects that the 
Veteran has been diagnosed with tinnitus during the instant 
rating period, the Board finds that the greater weight of the 
evidence of record fails to support a link between any 
current tinnitus the Veteran may have and service, as the 
Veteran specifically denied experiencing any ringing of the 
ears in the year prior to May 1956, which includes the time 
period during which the Veteran reports his tinnitus began.  
Moreover, the fact that the Veteran's first tinnitus 
diagnosis of record was recorded in March 2008, more than 50 
years after the Veteran's discharge from service, also 
preponderates against the Veteran's claim.  See Maxson, 12 
Vet. App. at 453.   Thus, the weight of evidence is against 
the Veteran's claim.

The Board specifically acknowledges its consideration of the 
lay evidence of record when promulgating this decision, 
including the Veteran's contentions that his hearing loss and 
tinnitus began in service and are attributable to his 
military noise exposure, that his hearing was not tested 
during his separation from service, and that his VA 
examination report erroneously reflects that he denied having 
tinnitus, as well as his representative's contentions that 
the VA examiner's negative nexus opinion is undermined by his 
erroneous reliance on the Veteran's in-service audiometric 
test results.  

Addressing each of these contentions in turn, the Board first 
notes that the Veteran is competent to report experiencing 
the symptoms of hearing loss and tinnitus in service and 
continually over the more than 50 years since his discharge 
from service.  See Layno v. Brown, 6 Vet. App. 465, 469-71 
(1994) (a lay person is competent to report symptoms based on 
personal observation when no special knowledge or training is 
required).  However, as discussed above, the Veteran's 
current reports of experiencing hearing loss and tinnitus in 
service are belied by his contemporaneous denials of 
experiencing those symptoms while in service.  Moreover, the 
Veteran is not competent to diagnose either hearing loss or 
tinnitus or relate their etiology to service, see Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992), and the more 
probative medical evidence of record fails to relate the 
Veteran's hearing loss or tinnitus to service.  

Regarding the Veteran's contentions that his hearing was not 
tested during separation from service, the Board notes that a 
review of the Veteran's service separation examination 
report, performed in October 1957 at the Sewart Air Force 
Base, reflects audiometric test results from 250 to 8000 
Hertz.  With regard to the Veteran's contention that the VA 
examiner erroneously reported that he did not have a history 
of tinnitus, the Veteran's various denials and affirmations 
of experiencing tinnitus have been considered and discussed 
above.  

Finally, the Board acknowledges the Veteran's 
representative's argument that the VA examiner's reliance on 
the Veteran's separation audiometric test results was 
erroneous based on an Institute of Medicine study 
commissioned by the VA, which advised that service-related 
audiometric testing has been inadequate to document the 
characteristic "notch" associated with noise-induced 
hearing loss as audiometric testing performed in service did 
not characteristically include testing above 6000 Hertz.  
However, in the Veteran's case, his separation audiometric 
testing included testing to 8000 Hertz, and no hearing loss 
in any of the tested frequencies was appreciable.

In sum, given that the more probative, credible evidence of 
record fails to link the Veteran's bilateral hearing loss or 
tinnitus to service, the Board finds that a basis for 
granting service connection for either claim has not been 
presented, and the Veteran's appeal is therefore denied.



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


